Case 1:19-cv-00617-LMB-JFA Document 1 Filed 05/21/19 Page 1 of 7 PageID# 1



                   UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF VIRGINIA
                         ALEXANDRIA DIVISION


SIMEON ALVARADO                         )
5061 1st Street, N.W., #204             )
Washington, D.C. 20011,                 )
                                        )
               Plaintiff                )
                                        )
vs.                                     ) C.A. No.______________
                                        )
D&A CONTRACTING, INC.                   )
5526 Hershey Lane                       )
Alexandria, Virginia 22312              )
                                        )
  Serve:                                )
Donis Heraldo Almaraz                   )
5526 Hershey Lane                       )
Alexandria, Virginia 22312,             )
                                        )
DONIS HERALDO ALMARAZ                   )
5526 Hershey Lane                       )
Alexandria, Virginia 22312,             )
                                        )
               Defendants.              )
________________________________________)


                               COMPLAINT

     Plaintiff Simeon Alvarado, by counsel, hereby complains and

alleges as follows:
                           I. NATURE OF CASE

     1.   This is an action brought under the Fair Labor Standards

Act ("FLSA"), 29 U.S.C. §201 et seq., by Simeon Alvarado, against

Defendants D&A Contracting, Inc. and Donis Heraldo Almaraz for

overtime violations of the FLSA.

                      II. JURISDICTION AND VENUE

     2.   This Court has subject matter jurisdiction over the FLSA

claims under 28 U.S.C. §1331 and 28 U.S.C. §1337.
 Case 1:19-cv-00617-LMB-JFA Document 1 Filed 05/21/19 Page 2 of 7 PageID# 2



       3.   Venue is proper in this district and in this division by

virtue of 28 U.S.C. §1391(b) because, among other reasons, a

substantial part of the events or omissions giving rise to the

claim occurred in this district and in this division.                 Plaintiff

was employed by Defendants in this district and in this division.

                                III. THE PARTIES

       4.   Plaintiff Simeon Alvarado is a resident of Washington,

D.C.   From in or about March 2016 until on or about July 18, 2018,

Plaintiff was employed by Defendants, working primarily in Northern
Virginia.        However, Plaintiff also worked in Maryland and the

District of Columbia.        Plaintiff performed construction work for

Defendants.

       5.   Defendant     D&A    Contracting,    Inc.     is   a   corporation,

organized under the laws of Virginia, with its principal place of

business    at    5526   Hershey   Lane,   Alexandria,     Virginia    22312.

Defendant D&A Contracting, Inc. has regularly conducted business

activity in Northern Virginia.        It provides construction services,

among other things.
       6.   Defendant      Donis    Heraldo     Almaraz    is the owner and

president of D&A Contracting, Inc.              Mr. Almaraz has regularly

conducted business activity in Northern Virginia, including through

D&A Contracting, Inc.

                                   IV. FACTS

       7.   On information and belief, Defendant D&A Contracting,

Inc. had annual gross volume of sales or business done of $500,000

or more at all times relevant herein.


                                       2
 Case 1:19-cv-00617-LMB-JFA Document 1 Filed 05/21/19 Page 3 of 7 PageID# 3



      8.     Defendant D&A Contracting, Inc. was an enterprise engaged

in interstate commerce or in the production of goods for interstate

commerce at all times relevant herein.

      9.     Defendants   were    an   enterprise    engaged   in    interstate

commerce or in the production of goods for interstate commerce at

all times relevant herein.

      10.    Defendants engaged in interstate commerce by such means

as regularly engaging in telephone calls with persons in other

states, regularly sending mail to and receiving mail from persons
in   other   states,   making     business    transactions     in    interstate

commerce, and using goods manufactured in other states.

      11.    Defendant D&A Contracting, Inc. had contracts with and

provided services to customers in multiple states, including in

Virginia.

      12.    Defendants were all employers of Plaintiff for purposes

of the FLSA.

      13.    Plaintiff was jointly employed by Defendants for purposes

of the FLSA at all times relevant herein.
      14.    Donis Heraldo Almaraz acted directly or indirectly in the

interest of D&A Contracting, Inc. in relation to Plaintiff for

purposes of the FLSA.

      15.    Donis   Heraldo     Almaraz     had   operational      control   of

significant aspects of the day-to-day functions of D&A Contracting,

Inc., including involvement in decisions on the hiring, firing, and

compensation of employees, at all times relevant herein.




                                        3
 Case 1:19-cv-00617-LMB-JFA Document 1 Filed 05/21/19 Page 4 of 7 PageID# 4



     16.   Donis Heraldo Almaraz exercised control over the work

situation at D&A Contracting, Inc. at all times relevant herein.

     17.   Donis Heraldo Almaraz had the power to hire and fire

employees, had the power to supervise and/or control employees'

work schedules or conditions of employment, had the power to

determine the rate and method of employee compensation, and had

authority over maintenance of employment records.

     18.    Plaintiff worked primarily in Northern Virginia, for

Defendants, but also worked in Maryland and in the District of
Columbia for Defendants.

     19. Plaintiff regularly used construction material and tools,

which traveled in interstate commerce from out of state, as part of

his job.

     20.   Plaintiff engaged in commerce across state lines in the

course of his employment with Defendants by, without limitation,

using goods, construction materials, and tools manufactured in

other states as part of his job duties, and by performing work for

Defendants in Virginia, Maryland, and the District of Columbia.
     21.   Plaintiff’s work affected interstate commerce.

     22.   Plaintiff’s work was an essential part of the stream of

interstate commerce.

     23.   Plaintiff regularly worked more than 40 hours a week for

Defendants.

     24.   Defendants and/or their agents required and/or suffered

or permitted Plaintiff to work overtime hours.




                                     4
 Case 1:19-cv-00617-LMB-JFA Document 1 Filed 05/21/19 Page 5 of 7 PageID# 5



     25.   Defendants paid Plaintiff on an hourly basis, but failed

to pay Plaintiff overtime compensation equal to one and one-half

his FLSA regular rate of pay for all overtime hours of work.

     26.   Defendants paid Plaintiff straight time compensation for

his hours of work, even for hours worked over 40 in a workweek.

     27.   On or about January 24, 2018, Defendants paid Plaintiff

$672.00 for 48 hours of work in the prior workweek at a straight

time rate of $14.00 per hour.

     28.   On or about December 27, 2017, Defendants paid Plaintiff
$812.00 for 58 hours of work in the prior workweek at a straight

time rate of $14.00 per hour.

     29.   Defendants paid Plaintiff on an hourly basis, but did not

pay Plaintiff time and one-half his FLSA regular rate of pay for

all hours worked over 40.

     30.     Defendant     D&A   Contracting,     Inc.,    through      counsel,

admitted in a workers compensation case brought by Plaintiff that

Plaintiff was an employee of the company.

     31.   Defendants knew and/or should have known that Plaintiff
was working more than 40 hours a week without being paid one and

one-half times his FLSA regular rate of pay for all hours worked

over 40.

     32.      Defendants    knew    or   should    have     known    that    its

compensation scheme violated the FLSA.

     33.      Defendants’    violations    of     the     FLSA   were     either

intentional or in reckless disregard of the law in not knowing that

such actions were unlawful.


                                     5
 Case 1:19-cv-00617-LMB-JFA Document 1 Filed 05/21/19 Page 6 of 7 PageID# 6



      34.    Defendants failed to post in the workplace the poster

concerning rights under the FLSA required by the U.S. Department of

Labor under 29 C.F.R. §516.4.

                            V. CLAIMS FOR RELIEF

                                 COUNT ONE
                  VIOLATION OF FLSA OVERTIME REQUIREMENTS

      35.   The allegations of the preceding paragraphs are here

realleged.

      36.   Defendants did not compensate Plaintiff at the proper
rate for all hours that Defendants required and/or "suffered or

permitted" Plaintiff to work for Defendants with the actual or

constructive knowledge of Defendants.

      37.   Defendants regularly and willfully required Plaintiff to

work in excess of 40 hours during a workweek and/or "suffered or

permitted" such overtime work.

      38.   Defendants did not pay Plaintiff one and one-half times

his FLSA regular rate of pay for all of the hours he worked in

excess of 40 in each workweek.

      39.   Defendants did not pay Plaintiff the amount of overtime
compensation required by law for all overtime hours worked.

      40.   Defendants regularly and willfully violated the FLSA by

not compensating Plaintiff at the proper rate for all hours he was

required and/or "suffered or permitted" to work for Defendants

and/or for not paying all overtime compensation due to Plaintiff.

      41.   By reason of the foregoing, Plaintiff has been damaged

and   is    due    unpaid   compensation   (including    unpaid   overtime

compensation), an amount equal to that unpaid compensation as

                                     6
 Case 1:19-cv-00617-LMB-JFA Document 1 Filed 05/21/19 Page 7 of 7 PageID# 7



liquidated damages, and reasonable attorneys' fees and expenses,

and costs under 29 U.S.C. §216(b).

     WHEREFORE, Plaintiff demands judgment against Defendants D&A

Contracting, Inc. and Donis Heraldo Almaraz, jointly and severally,

for unpaid compensation (including unpaid overtime compensation),

in an amount to be determined at trial, an amount equal to that

unpaid compensation as liquidated damages, interest, reasonable

attorneys' fees and expenses, costs, and such other relief as this

Court considers proper.

                                   Respectfully submitted,

                                   SIMEON ALVARADO
                                   By counsel:




                                    /s/ John J. Rigby

                                   John J. Rigby, #20116
                                   McInroy & Rigby, L.L.P.
                                   2111 Wilson Blvd., Suite 800
                                   Arlington, Virginia 22201
                                   (703) 841-1100
                                   (703) 841-1161 (fax)
                                   jrigby@mcinroyrigby.com




                                   Daniel P. Barrera, #32185
                                   The Barrera Law Firm, PLLC
                                   5845 Richmond Highway, Suite 620
                                   Alexandria, Virginia 22303
                                   (703) 955-4007
                                   (703) 663-9200 (fax)
                                   dbarrera@barreralawfirm.com




                                     7
